
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 754
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mr. Peterson
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for the designation of
		  the third week in October as National School Bus Safety Week.
	
	
		Whereas school bus drivers and all school transportation
			 staff, including managers, monitors, trainers, mechanics, and dispatchers, make
			 substantial contributions to the future of America and to the development of
			 our Nation's young people as knowledgeable, responsible and productive
			 citizens;
		Whereas excellence in education is dependent on safe,
			 secure, and peaceful routes to school and school settings;
		Whereas the safety and well-being of many students rely on
			 school bus drivers and the school transportation team to get them to and from
			 school and other events in a safe, professional manner;
		Whereas school bus drivers and all school transportation
			 staff, including managers, monitors, trainers, mechanics and dispatchers, are
			 an invaluable component of our educational system and have performed an
			 outstanding job transporting our most precious resource, young students;
			 and
		Whereas the third week in October will be designated as
			 National School Bus Safety Week to promote efforts to provide all our Nation's
			 schools with positive and safe learning climates: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)celebrates the dedication and contributions
			 that school bus drivers, managers, trainers, monitors, mechanics and
			 dispatchers make for our children every day across the country;
			(2)supports the goals
			 and ideals of National School Bus Safety Week; and
			(3)calls upon the
			 people of the United States to observe such a week with appropriate ceremonies,
			 programs, and activities.
			
